1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for JOSE ALCALA-GARCIA
5

6                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                ) No. 2:19-cr-00003 JAM-2
8
                     Plaintiff,                   )
9                                                 ) STIPULATION AND [PROPOSED]
            v.                                    ) ORDER EXTENDING TIME TO
10                                                ) FILE SECURED PROPERTY DOCUMENTS
                                                  )
11
     JOSE ALCALA-GARCIA,                          ) Date:
12
                                                  ) Time:
                     Defendant.                   ) Judge: Hon. Magistrate Deborah Barnes
13   ================================)
14
            Mr. Alcala was released from custody on an unsecured bond pending his filing of a secured
15

16
     property bond. The Court allowed the defense until Friday, January 11, 2019, to file the secured

17   property bond. (See ECF docket entry 9.) As of today’s date, the defense has made progress
18   concerning the secured property bond, but it appears we will not be able to complete the process by
19
     our current deadline. After having discussed the situation with AUSA Timothy Delgado, the parties
20
     propose a stipulation that the deadline for the filing of the secured property bond be extended to
21
     Monday, January 21, 2019.
22

23
     Dated: January 9, 2019                               Respectfully submitted,
24
                                                          /s/ Michael D. Long
25
                                                          MICHAEL D. LONG
26                                                        Attorney for Jose Alcala-Garcia
27
     ///
28




                                                    -1-
1
     Dated: January 9, 2019                            McGREGOR SCOTT
2
                                                       United States Attorney
3
                                                       /s/ Timothy Delgado
4                                                      TIMOTHY DELGADO
                                                       Assistant U.S. Attorney
5

6                                ORDER

7           GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
8
            The defense must file the completed secured property bond by Monday, January 21, 2019.
9
     Dated: January 10, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 -2-
